Citation Nr: 1715021	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-32 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from January 1954 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2016.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the weight of the evidence supports a finding that his bilateral hearing loss began in and has continued since service.

2.  Resolving doubt in favor of the Veteran, the weight of the evidence supports a finding that his tinnitus began in and has continued since service.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  See March 2012 application for VA compensation.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 
708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hearing Loss 

A March 2013 VA examination clearly shows a hearing disability for VA purposes, with a diagnosis of sensorineural hearing loss bilaterally.

The Veteran served in the Air Force as an engine mechanic.  See DD-214; November 2016 Board hearing transcript at 3.  He testified that, in that capacity, he was exposed to jet engine noise, adding that he rarely used hearing protection.  See November 2016 Board hearing transcript at 3-4.  The reported noise exposure is consistent with the Veteran's military occupational specialty.  As such, the Board concedes that the Veteran was exposed to acoustic trauma in service. 

In a statement dated February 2013 (received March 5, 2013), a friend stated that he had known the Veteran for over 50 years.  He stated that, throughout this time, he has noticed that the Veteran has ongoing hearing issues, adding that he would need to stand close to the Veteran and face him while speaking in order for the Veteran to understand what was being said to him.  In a separate statement also dated February 2013 (also received March 5, 2013), another friend of the Veteran stated that he became aware of the Veteran's hearing disability since the late 1960s, when they became acquainted.

In a letter dated February 2013, the Veteran's private primary physician stated that he had treated the Veteran for many years (did not specify how long) and that the Veteran had suffered from chronic hearing loss throughout that period.  See private treatment records received in March 5, 2013, at 4.  

The Veteran has stated that, after service, he worked at a petroleum refinery, where hearing protection was provided.  See November 2016 Board hearing transcript at 7; see also March 2013 VA examination report at 9.  

The March 2013 VA examiner issued an opinion as to the etiology of the Veteran's hearing loss.  In it, the examiner conceded that the Veteran was exposed to hazardous noise levels during service, but noted that an electronic hearting test conducted at the Veteran's separation examination shows normal hearing thresholds at all frequencies.  Based on the latter, the examiner opined that the Veteran's hearing loss and tinnitus are less likely than not related to noise exposure in service.

The March 2013 VA examiner did not address the lay evidence showing that the Veteran began to notice hearing difficulties in the early 1960s.  As such, the March 2013 VA opinion is deemed inadequate.

The Board also notes that the Veteran has taken issue with the VA examiner's assertion that he underwent a hearing test as part of his separation examination.  See November 2016 Board hearing transcript at 4.  The Veteran stated that he did not undergo a hearing test at his separation examination.  Id.  

The Veteran's separation examination report shows separate whisper test scores of 15 for each ear, with audiometric threshold scores of zero for all frequencies.  The latter scores, coupled with the Veteran's statements, raise reasonable doubt as to whether the Veteran actually underwent an audiometric test at separation.  As it must, the Board resolves any doubt in this regard in favor of the Veteran.

In sum, the evidence supports a finding that the Veteran was exposed to hazardous noise levels in service and that he started noticing hearing loss in the early 1960s, few years after service.  (The Veteran separated from service in January 1958.)  Further, lay statements from longtime friends of the Veteran's suggest that the Veteran's hearing difficulties during the 1960s were significant.  One of the friends stated that he would need to stand close to the Veteran and face him while speaking in order for the Veteran to understand what was being said to him.  As such, it appears that the reported onset of hearing loss difficulties refers to the moment in time in which the Veteran's hearing loss began to have a significant impact in his interactions.  It is reasonable to assume that the underlying pathology began earlier, even though it took the Veteran some time to notice its functional impact.

Resolving doubt in favor of the Veteran, the Board finds that the Veteran's current hearing loss at least as likely as not began in and is related to service.  A causal connection between acoustic trauma in service and the current hearing loss has been established with the lay evidence.  Although the VA examiner provided a negative opinion in this regard, the opinion is less probative because the examiner did not consider the Veteran's lay statement of continuous symptoms since shortly after service in coming to that conclusion.  Therefore, the elements of service connection for bilateral hearing loss are established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Tinnitus

The Veteran has reported ringing in his ears.  See November 2016 Board hearing transcript at 6; see also March 2013 VA examination at 11.  He became aware of the ringing in the early 1960s.  Id.  

The Veteran is competent to identify tinnitus, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is also competent to report the onset and persistence of tinnitus symptoms.  See id.

Although the reported onset is after service, the Board finds that it is sufficiently close to service so as to merit a finding that it began in service.  As already stated, the evidence suggests that the reported date of onset for hearing loss and tinnitus refers to the point in time in which these disabilities became serious enough to have a functional impact.  As there is reasonable doubt as to the true onset of the Veteran's symptoms, and given the proximity between the reported onset and the end of service, the Board finds that the tinnitus as least as likely as not began and has continued in service.  A causal connection has been established with the lay evidence.  Although the VA examiner provided a negative opinion in this regard, indicating no current report of tinnitus, this is inconsistent with the overall record, including the hearing testimony, which the Board has found to be credible.  Moreover, Walker enables an award of service connection solely based on evidence of continuity of symptomatology; as such, the negative opinion is not fatal to the claim.  Therefore, service connection for tinnitus is established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


